Ludeling, C. J.
The motion to dismiss the appeal in this case must prevail. The return day for appeals from the parish of St. Tammany is tho second Monday of February of each year. Acts of 1870, No. 44, p. 99. Tlie second Monday of last month was tho twelfth.. This transcript was not filed until the twenty-eighth of February.. More than three judicial days having elapsed after the return day, and the date of filing the transcript, the appeal must be dismissed. C. P. 587, 88-1; 3 An. 226; 21 An 212.
It is therefore ordered that the appeal be dismissed at the costs of appellants.